NOT FOR PUBLICATION                            FILED
                    UNITED STATES COURT OF APPEALS                         JUN 29 2022
                                                                       MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT

MICHAEL A. BRUZZONE,                             No. 22-15172

                Plaintiff-Appellant,             D.C. No. 2:21-cv-01539-TLN-CKD

 v.
                                                 MEMORANDUM*
INTEL CORPORATION,

                Defendant-Appellee.

                    Appeal from the United States District Court
                       for the Eastern District of California
                     Troy L. Nunley, District Judge, Presiding

                             Submitted June 15, 2022**

Before:      SILVERMAN, WATFORD, and FORREST, Circuit Judges.

      Michael A. Bruzzone appeals pro se from the district court’s judgment

dismissing his action, declaring him a vexatious litigant, and entering a pre-filing

review order against him. We have jurisdiction under 28 U.S.C. § 1291. We

review de novo a dismissal under Federal Rule Civil Procedure 12(b)(6), Hebbe v.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Pliler, 627 F.3d 338, 341 (9th Cir. 2010), and for an abuse of discretion the

entering of a pre-filing review order against a vexatious litigant, Ringgold-

Lockhart v. County of Los Angeles, 761 F.3d 1057, 1062 (9th Cir. 2014). We

modify the district court’s order and otherwise affirm.

      The district court properly dismissed Bruzzone’s action against Intel because

Bruzzone failed to allege facts sufficient to state a plausible claim for relief. See

Hebbe, 627 F.3d at 341-42 (although pro se pleadings are to be construed liberally,

a plaintiff must present factual allegations sufficient to state a plausible claim for

relief); see also Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (plaintiff must allege

facts that “allow[] the court to draw the reasonable inference that the defendant is

liable for the misconduct alleged”).

      The district court declared Bruzzone a vexatious litigant and entered a

prefiling order requiring a reviewing judge to refuse to file any complaint

Bruzzone submits pro se against Intel Corporation. Although we affirm the

decision to declare Bruzzone a vexatious litigant and enter a pre-filing order

against him, the district court’s pre-filing order is not sufficiently narrowly-

tailored, as it does not allow the judge who reviews Bruzzone’s complaints the

discretion to allow complaints deemed non-frivolous or non-duplicative to be

filed. See Moy v. United States, 906 F.2d 467, 470-71 (9th Cir. 1990) (modifying a

district court prefiling review order deemed overly broad). We modify the relevant


                                           2                                       22-15172
portion of the order as follows, with emphasis on the addition: “The Duty Judge

shall determine whether the case constitutes pro se litigation by Plaintiff against

Intel; if so, then the Duty Judge shall dismiss the action without comment pursuant

to this pre-filing order if the judge determines the complaint is duplicative or

frivolous. . . .”

       Bruzzone’s request for transfer of this case, set forth in the opening brief, is

denied.

       AFFIRMED.




                                           3                                     22-15172